Case 21-03057 Document 12-10 Filed in TXSB on 06/15/21 Page 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
IN RE: §
§
THOMAS CALVERT SCOTT & § CASE NO. 20-35029
TAMMI LYNN SCOTT §
§
DEBTORS. § CHAPTER 7
§
§
KEVIN M. EPSTEIN §
UNITED STATES TRUSTEE §
§
PLAINTIFF §
§
vs. § ADVERSARY NO. 21-03057
§
THOMAS CALVERT SCOTT & §
TAMMI LYNN SCOTT §
§
DEFENDANTS. §

 

SWORN AFFIDAVIT OF DINA CLINE
Before me, the undersigned authority, on this day appeared Dina Cline, who being by me
duly sworn stated as follows:
1. Iam an individual who resides at 33 Akoni Place, Paia, HI 96779.
2. I initially met Thomas Calvert Scott (hereinafter “Mr. Scott”) in 2018 in order to retrieve a
vehicle part from him, pursuant to an advertisement on Craigslist.
3. In early 2020, I came into contact with Mr. Scott again, pursuant to a business deal regarding
Maui Lifted Jeep Rentals, LLC between Mr. Scott and Spencer Wright.
4. I have known Mr. Scott for over 1 year. During this time, I have engaged in many
conversations with Mr. Scott.

5. Ihave developed a business relationship with Mr. Scott.

 
Case 21-03057 Document 12-10 Filed in TXSB on 06/15/21 Page 2 of 4

6. Throughout this time that I have known Mr. Scott, he has never mentioned that he was in the
military or had any affiliation with the military.

7. It is my understanding and belief that Mr. Scott was not in the military.

STATE OF HAWAII §
§
COUNTY OF MAUI §

I, Dina Cline, Affiant, having been duly sworn, hereby state on oath that the for the
Sworn Affidavit filed in this cause is a true and complete statement, to the best of my
knowledge, and further acknowledge the foregoing instpament.

 

Dina Cline, Affiant

AND SWORN TO BEFORE ME BY Dina Cline, on the | t ! day of

Tote
( ( / , 2021, to certify which witness my hand and seal of office.

hel A

Notary Public, State of Hawaii

Date: 6/7/26 2.)___ # Pages: Bes
Namexrel CG Groomes Qc) Circuit
Doc. Description:
Sworn ARC) dea

Noel (>

otary Signature
NOTARY CERTIFICATION

\hoctoBer 2023
MY Conn) $5)'9M
CmPires

 

 

 
Case 21-03057 Document 12-10 Filed in TXSB on 06/15/21 Page 3 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
IN RE: §
§
THOMAS CALVERT SCOTT & § CASE NO. 20-35029
TAMMI LYNN SCOTT §
§
DEBTORS. § CHAPTER 7
§
§
KEVIN M. EPSTEIN §
UNITED STATES TRUSTEE §
§
PLAINTIFF §
§
vs. § ADVERSARY NO. 21-03057
§
THOMAS CALVERT SCOTT & §
TAMMI LYNN SCOTT §
§
DEFENDANTS. §

 

SWORN AFFIDAVIT OF SPENCER WRIGHT
Before me, the undersigned authority, on this day appeared Spencer Wright, who being
by me duly sworn stated as follows:
1. Iam an individual who resides at 33 Akoni Place, Paia, HI 96779.
2. In early 2020, I met Mr. Scott in order to discuss a business deal regarding Maui Lifted Jeep
Rentals, LLC.
3. I have known Thomas Calvert Scott (hereinafter “Mr. Scott”) for over 1 year. During this
time, I have engaged in many conversations with Mr. Scott.
4. I have developed a business relationship with Mr. Scott.
5. Throughout this time that I have known Mr. Scott, he has never mentioned that he was in the

military or had any affiliation with the military.
Case 21-03057 Document 12-10 Filed in TXSB on 06/15/21 Page 4 of 4

6. Itis my understanding and belief that Mr. Scott was not in the military.

STATE OF HAWAII §
§
COUNTY OF MAUI §

I, Spencer Wright, Affiant, having been duly sworn, hereby state on oath that the for the
Sworn Affidavit filed in this cause is a true and complete stat to the best of my
knowledge, and further acknowledge the foregoing instrument. -~

toa Lo i wo

gas Affiant\/

SUBSCRIBED AND SWORN TO BEFORE ME BY Spencer Wright, on the ai day of
mae. £)___, 2021, to certify which witness my hand and seal of office.

wif os

Nofary Public, State-of Hawaii

   
   

Date: /7/202) _# Pages: 2.
Name: deel C Grooees 2nd Circuit

Doc. Description:

Siwora AM deyit

Ve

| \ Notary Signature

NOTARY CERTIFICATION

1b ochoBer 20713

MY Commi ssjoN
RAP INCS

 

 

 
